Citation Nr: 1808399	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployablity (TDIU).  

2. Entitlement to an evaluation in excess of 10 percent for scar, residuals left breast mass excision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to December 1974 and from February 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2014, the Veteran also perfected an appeal of the issue of entitlement to service connection for depression, not otherwise specified (claimed as nervous condition).  Service connection for depression, not otherwise specified was granted in an August 2014 rating decision.  That issue, having been granted in full, is no longer for appellate review. Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In April 2015, the RO issued a rating decision that granted a 10 percent rating for the evaluation of a scar, residuals left breast mass excision, effective February 17, 2012.  However, as this grant did not represent a total grant of benefits sought, the Veteran's claim for an increased rating remains pending before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. In correspondence received in July 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to a total disability rating based upon individual unemployablity. 

2. At no time during the appeal period has the Veteran's single scar, the residuals left breast mass excision, been unstable and painful, deep or nonlinear, involved an area of at least 6 square inches, or caused other functional impairment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a total disability rating based upon individual unemployablity.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for a rating in excess of 10 percent for a scar, residuals left breast mass excision, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017). 

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2017). 

In correspondence received in July 2016, the Veteran requested to withdraw the issue of entitlement to TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

Entitlement to an Increased Rating for a Scar 

In February 2012, the Veteran filed a claim for an increased rating, including his scar of the left breast, which was rated as noncompensable.  In March 2013, the noncompensable rating was continued by the RO.  As discussed above, the noncompensable rating was increased to 10 percent as of the date of the Veteran's claim in an April 2015 rating decision. 

The Veteran's scar of the left breast is rated pursuant to 38 C.F.R. § 4.118, DC 7804, applicable to unstable or painful scars.  Under DC 7804, a 10 percent rating is warranted for one or two such scars, a 20 percent rating is warranted for three or four such scars, and a 30 percent rating is warranted for five or more such scars. Note 1 to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable. 

Under DC 7801, scars not of the head, face, or neck, that are deep and nonlinear, warrant a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm); 20 percent for area or areas exceeding 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); 30 percent for area or areas exceeding 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, scars not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7801-04 are to be evaluated under an appropriate diagnostic code.

The Veteran is not entitled to a rating higher than 10 percent because he has only a single scar, which is not both painful and unstable, is neither deep nor nonlinear, and has not caused other functional impairment.  During the Veteran's March 2013 VA examination, the Veteran was noted to have a 1.1 mm by 1.0 mm scar described as being on the left chest area.  It was described as a linear scar that was painful, but did not otherwise cause limitation of function.  The examiner stated that the Veteran's scar was not unstable and that the Veteran had no scars due to service that were both painful and unstable.  The Veteran has not provided a statement that he has multiple, painful service-connected scars or that his painful service-connected scar is unstable.  Thus, neither the medical nor the lay evidence reflects that the symptoms of the Veteran's scar of the left breast more nearly approximated the criteria for any higher or separate rating under any of the potentially applicable diagnostic codes.  An increased rating for scar, residuals left breast mass excision, currently rated 10 percent disabling, is therefore not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

Duties to Notify and Assist

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

The issue of entitlement to a total disability rating based upon individual unemployablity is dismissed.

Entitlement to a rating in excess of 10 percent for a scar, residuals left breast mass excision is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


